Citation Nr: 1822964	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-31 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for the year 2013, for an ankle brace.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Purdum, Counsel








INTRODUCTION

The Veteran served on active duty from January 13, 1994, to May 17, 1994.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2013 decision of the Department of Veterans Affairs Medical Centre (VAMC) in Memphis, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2013 rating decision denied the Veteran's claims of entitlement to clothing allowance for a cane, wrist braces, medications, and an ankle brace.  The Veteran filed a Notice of Disagreement (NOD), undated, and the AOJ issued a July 2014 Statement of the Case (SOC).  The Veteran, through her attorney, in September 2014, appealed only the portion of the rating decision that denied her clothing allowance for her ankle brace.

The Veteran asserts that her ankle brace is prescribed for her service-connected neuralgia of the posterior tibial nerve and such causes wear and tear on her clothing.  The AOJ denied the Veteran's claim, in this regard, on the basis that such was either fabric-covered or that such was prescribed for a non-service-connected disability.  

On remand, the AOJ should seek a VA opinion as to whether the Veteran's ankle brace is indeed prescribed for her service-connected neuralgia of the posterior tibial nerve, and if so, whether such is indeed fabric-covered and/or causes or tends to cause wear and tear on her clothing.




Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA medical for the purpose of determining whether her ankle brace is:  (1) prescribed for her service-connected neuralgia of the posterior tibial nerve, and if so, (2) whether such is fabric-covered and/or causes or tends to cause wear and tear on her clothing.  

The paper and electronic claims folders must be made available to and reviewed by the examiner in connection with the examination.  The report of examination should include a complete explanation for all opinions expressed.

2. Then, readjudicate the claim.  If the benefit on appeal remains denied, furnish the Veteran and her attorney, with a Supplemental SOC (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




